          Case 1:19-cv-11869-MKV-DCF Document 25 Filed 04/14/20 Page 1 of 2
Troutman Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Bennet J. Moskowitz
D: 212-704-6000
bennet.moskowitz@troutman.com




                                                                April 14, 2020

VIA ELECTRONIC COURT FILING

Hon. Debra C. Freeman
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

Re:       VE, 1:19-cv-07625-AJN-DCF; Katlyn Doe, 1:19-cv-07771-PKC-DCF; Priscilla Doe,
          1:19-cv-07772-ALC-DCF; Lisa Doe, 1:19-cv-07773-ER-DCF; Anastasia Doe, 1:19-cv-
          11869-MKV-DCF

Dear Judge Freeman:

We represent Defendants in the above-referenced actions. In light of the ongoing pandemic
and the various difficulties it has presented, we write with Plaintiffs’ consent to request that the
Court extend the remaining deadlines in the above-refenced actions, as set by this Court’s
Order dated February 11, 2020, by thirty (30) days, as follows:

         the deadline for Plaintiffs to file any motions to amend the pleadings or to join any
          additional parties be extended from April 30, 2020 to June 1, 2020;

         the deadline for the Parties to submit joint status reports to the Court, regarding
          discovery and the progress of settlement discussions, be extended from April 30, 2020
          to June 1, 2020;

         the deadline for the completion of fact discovery be extended from June 10, 2020 to July
          10, 2020;

         the deadline for service of Plaintiffs’ expert reports be extended from June 10, 2020 to
          July 10, 2020;

         the deadline for service of the Defendants’ rebuttal reports be extended from July 10,
          2020 to August 10, 2020; and

         the deadline for the completion of expert discovery be extended from July 31, 2020 to
          August 31, 2020.
       Case 1:19-cv-11869-MKV-DCF Document 25 Filed 04/14/20 Page 2 of 2
April 14, 2020
Page 2




This is the first request for an extension of these deadlines.



                                                                 Respectfully submitted,


                                                                 s/Bennet J. Moskowitz
                                                                 Bennet J. Moskowitz


cc: Counsel of Record (via ECF)
